HALL, J.
Appeal from order denying defendant’s motion for a new trial.
In this action defendant pleaded as a counterclaim the same matters ■ pleaded as a defense, and by way of cross-complaint, in the action of the same title, and numbered 205, this day decided by this court: Ante, p. 324, 90 Pac. 461. The two cases involved the same issues, and were tried upon the same testimony, and the same grounds are urged for a reversal of the order.
For the reasons set forth in the opinion this day filed in said action No. 205, the order appealed from is affirmed.
We concur: Cooper, P. J.; Kerrigan, J.